Citation Nr: 0422253	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-34 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for skin cancer.


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk












INTRODUCTION

The veteran served on active duty from June 1941 to July 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's claim 
to reopen a claim for service connection for skin cancer.  

The issue of service connection for skin cancer on a de novo 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In a decision dated in September 1994, the RO denied the 
veteran's claim to reopen a claim for entitlement to service 
connection for skin cancer based on the submission of new and 
material evidence.  The veteran did not timely appeal this 
decision and it is therefore final.   

2.  Evidence received since that September 1994 RO decision 
is so significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service connection 
for skin cancer.


CONCLUSIONS OF LAW

1.  The September 1994 RO rating decision, which denied the 
veteran's application to reopen a claim for entitlement to 
service connection for skin cancer based on the submission of 
new and material evidence, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The additional evidence received since the September 1994 
RO rating decision is new and material, and the veteran's 
claim for entitlement to service connection for skin cancer 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case. See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

For the purpose of reopening the veteran's claim the Board 
finds that the requirements of the VCAA have been satisfied. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  Also, 
service connection may granted for carcinoma if it is 
manifested to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2003).

The evidence of record at the time of the September 1994 RO 
decision is briefly summarized.  There was no indication of 
any complaints or manifestations of skin cancer in the 
veteran's service medical records.  The skin cancer was also 
not manifest within one year of service, as the first noted 
incident of skin cancer is in April 1981.  An outpatient 
treatment record from April 1981 shows a diagnosis of basal 
cell carcinoma on the skin of the right cheek and a diagnosis 
of seborrheic keratosis on the skin of the outer canthus.  
Outpatient treatment records from July 1981 to December 1982 
revealed continued diagnoses of basal cell carcinoma, on the 
right upper lip and the right anterior neck.  The veteran 
also submitted a letter in October 1984 stating that he had 
been exposed to the sun for long periods of time in the South 
Pacific during his military service on an anti-aircraft gun 
crew during World War II.  

In February 1985 the RO denied service connection for skin 
cancer.  At that time the RO determined that the skin cancer 
was not incurred in or aggravated by military service.  The 
veteran was notified of this decision and of his appellate 
rights.  He did not appeal this decision which is final.  
38 U.S.C.A. § 7105 (West 2002).  

Subsequently in February 1985, the RO received a letter from 
the veteran's doctor dated January 1985, which reported 
removal of a lesion from the veteran's right cheek, which was 
found to be basal cell carcinoma.  In its September 1994 
rating decision, the RO found this evidence was not new and 
material so as to warrant reopening the veteran's claim for 
entitlement to service connection for skin cancer.  

The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that determination which 
is now final.  38 U.S.C.A. § 7105 (West 2002).  However, the 
veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2003).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 1994 rating 
decision includes private dermatology records showing 
treatment from 1993 to 2000for basal cell carcinoma involving 
various areas of his body.  These records confirm that the 
veteran was found to have both basal cell carcinoma and 
squamous cell carcinoma during this period. 

The veteran submitted letters from his private physicians 
dated in dated July 2001 and 2004, which are to the effect 
that the veteran reportedly had excessive sun exposure while 
in the Armed Forces.  The physicians indicated that the 
damage from the sun thirty or forty years ago takes thirty, 
forty, or longer years to manifest.  Therefore his [current 
skin problems are a direct consequence of his sun exposure 
thirty, forty, or more years ago.  .

Analysis

The Board finds these private medical statements are new and 
material evidence in that they appear to show a nexus between 
the veteran's service in the Armed Forces and his presently 
diagnosed skin cancer, and therefore these statements are 
relevant to the issue of service connection.  Accordingly, 
the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for skin cancer is 
reopened.


REMAND

Having reopened the veteran's claim for service connection 
for skin cancer, the case must now be considered based on a 
de novo review of the record.  

The veteran asserts that his skin cancer is the result of sun 
exposure during service in the South Pacific during World War 
II.  His service report of separation and discharge reflects 
that he was involved in several campaigns and battles in the 
South pacific.   He was a crewman in and AA automatic 
weapons. His private physicians have related the skin cancers 
to sun exposure during service.  The Board is of the opinion 
that a VA examination is warranted in this case.  

Accordingly, this issue is REMANDED for the following 
development: 

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied. See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The veteran should be scheduled for a VA 
examination by a dermatologist to ascertain 
the nature, severity, and etiology of the 
veteran's skin cancers.  The claims folder 
should be made available to the examiner for 
review before the examination.  Any necessary 
tests and studies should be performed.  It is 
requested that the examiner obtain a detailed 
history concerning sun exposure during and 
following service. Following the examination 
it is requested that the examiner express an 
opinion as to whether it is at least as 
likely as not that the veteran's skin cancer 
is related to service, to include the sun 
exposure.  A complete rationale for any 
opinion should be included in the report.  

3.  Thereafter, the RO should re-adjudicate 
the claim.  If the benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should then 
be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
arguments on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



